Appeal by plaintiffs in Action No. 3 from an order of the Supreme Court, Suffolk County, entered October 24, 1975, which inter alia granted the motions of the-individual defendants and of the defendant bank in the said action, for summary judgment. Order affirmed, with one bill of $50 costs and disbursements jointly to respondents appearing separately and filing separate briefs, on the opinion of Mr. Justice De Luca at Special Term. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.